Per Curiam:
At first we were inclined to think there was substantial error in the point covered by the sixth specification of error. A more careful consideration of it leads to the conclusion that the true meaning thereof was not misleading.
The word “fraud” is used as synonymous with “combination.” Hnder the other facts in the case, the latter, being proved, establishes the former. The evident meaning of the latter part of the point is that the jury might consider all the conduct and circumstances of the parties reasonably tending to *109establish the combination. Thus understanding it, we see no error therein sufficient to call for a reversal.
Judgment affirmed.